On joint motion of counsel for both the appellant and the appellees herein, in which it is made to appear that the parties have agreed to a compromise settlement of the matters in dispute between them, and that since under the compensation statute it is necessary that any settlement compromise be approved in the form of a judgment by the District Judge, they desire to have the case remanded to the District Court for that purpose.
It is now ordered that this case be and the same is hereby remanded to the Honorable, the Nineteenth Judicial District Court for the Parish of East Baton Rouge, for the purpose of having the compromise *Page 710 
settlement agreed upon between the parties duly reduced to judgment and to be approved by the Judge of said Court.